Detailed Action
The following Non-Final rejection is in response to the request for continued examination received on April 27, 2020.  Applicant amended claim 1.  No claims were added and claims 14 and 15 were cancelled. Claims 1-13 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered.

Response to Remarks
The 35 USC § 103 rejection of claims 1-13 as being unpatentable over Ma (US 2018/0285996) in view of Kapczynski et al. (US 9,853,959) and Graham (US 8,332,740) is withdrawn in light of Applicants’ arguments  and amendments.  However, upon further consideration, a new grounds of rejection is made in view of Ma (US 2018/0285996) in view of  Gorman et al. (US 2013/0325704) and Moiyallah et al. (2018/0115540).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 2018/0285996) in view of  Gorman et al. (US 2013/0325704) and Moiyallah et al. (2018/0115540).
Concerning claim 1, Ma discloses a blockchain configured distributed architecture-based crowdsourced initiatives exchange ecosystem comprising: 
a plurality of computing terminals associated with respective plurality of innovators which serve as sources of initiatives identified as innovations and respective sub-innovations stored in the form of computer executable files at said computing terminals of said innovators, wherein said plurality of computing terminals are communicatively connected over a crowdsourced initiatives exchange network (Ma, Fig. 1 as discussed at least at [69-70]); 
a distributed trusted ledgers system containing a plurality of distributed blockchain ledgers associated with said plurality of computing terminals such that each ledger stores a copy 
a computing device communicatively connected to said plurality of computing terminals through said crowdsourced initiatives exchange network and configured to access privately said computer executable files stored at said plurality of computing terminals as said blockchain ledgers to source and monitor said innovations from an external system (Ma, [105], method for enabling collaboration partner activity and system also provides workflow monitoring and analytics for tracking progress); 
a processing circuit communicatively coupled to said computing device and said plurality of computing terminals, said processing circuit comprising: 
an initiatives tracking device that tracks said innovations in said crowdsourced initiatives exchange network by accessing said distributed ledgers associated with said plurality of computing terminals such that said ledgers allow said computing device to review said computer executable files privately (Ma, [70], central data repository can be shared on an as-allowed basis and information generated can be shared between the users for review for the listed purposes as also discussed at [83-85], i.e., equivalent of inventor’s notebook); 
a central initiatives management device comprising: 

a scoring device for associating an innovation score to each of said innovations based on an evaluation output (Ma, [98], i.e., system 100 maintains the scores and [167], discussing dashboard); 
a memory device containing an enterprise asset library to store said computer executable files tracked and extracted from said computing terminals and indicative of said innovations including computer executable initiatives documents, computer executable invention disclosures, computer executable innovator profiles, computer executable innovator credentialing details, computer executable said evaluation output, and computer executable said associated scores (Ma, [58], i.e., memory); and 
a credentialing system that determines said credentialed score of said innovators and said crowdsourcing index (Ma, [104], reputation score and trust score), 
Ma does not disclose however, Gorman discloses 
wherein said credentialing system comprises an auto-validation engine that certifies federated digital profiles associated with each of said innovators, wherein said federated digital profiles are retrieved from a social networking platform wherein said auto-validation engine comprises application programming interfaces that allow said auto-validation engine to 
wherein said credentialing system further comprising:
a profile segmenting engine configured to segment digital profiles of said innovators into said federated digital profiles associated with each of said innovators (Gorman, ¶67, profiles are segmented for later access by category);
a segment certification engine configured to facilitate certification of said federated digital profiles associated with said innovators through a plurality of digital nodes representing crowdsourced respondents networked together in a digital architecture (Gorman, ¶75, i.e., Users (i.e., experts) login to view all or a segment of the profile, e.g., by searching by specified attributes, such as participant names, credentials, certifications, affiliations, employers or event history);
a segment rating engine configured to associate ratings to credentialed federated profiles (Gorman, ¶75, users may enter input indicating ratings or agree/disagree with attributes in the profile);

It would have been obvious to one of ordinary skill in the art at the time of the invention to include credentialing techniques as taught by Gorman in the system of Ma, because one of ordinary skill in the art at the time the invention was filed would have been motivated to modify the trust validation subsystem of Ma with the credentialing system taught in Gorman in order to authenticate the reputation among the plurality of entities 
Ma discloses 
a hardware-based identity validation appliance to verify integrity of said plurality of computing terminals and said associated innovators to authorize a secured and private access of said plurality of computing terminals to said crowdsourced initiatives exchange network and to associate metadata with said innovations defining a digital ownership identity, a digital time identity, a digital geographical identity, wherein said hardware-based identity validation appliance comprises: 
a geo-spatial mapping device to perform geo-tagging of said computing terminals and said computer executable files and compare said geo-tags with pre-stored geo-spatial information about said innovators for processing validation, wherein said geo-tagging is performed based on geo-spatial information received from a global positioning system (GPS)-based device from said respective computing terminals in the form of electric signals (Ma, [62], i.e., processors; [66], i.e., blockchain network connected client devices 
a digital acquisition unit and multichannel amplifiers operatively coupled to said geo-spatial mapping device and communicatively connected to said GPS-based device and configured for pre-processing and amplification of said electric signals received from said GPS)-based device (Ma, ¶72, connection to geographical location subsystem with client devices 4400, as discussed above, with send-and receive capabilities; additionally, Gorman, ¶82, i.e., system connected to GPS unit in a smart device such as a phone with capability to send messages via connected smart devices or through other communication devices such as 2-way radios or pagers for example.
Neither Ma nor Gorman discloses however, Moiyallah discloses 
wherein said hardware-based identity validation appliance further comprises a facial expression based validation device to receive data indicative of micro facial expressions extracted by respective facial expressions sensors associated with said computing terminals of said innovators, and wherein said micro expressions based validation device comprises an image processing circuitry and an associated memory to interpret said micro facial expressions and compare them with predefined facial patterns to validate an identity of said innovators (Moiyallah, ¶¶74-76, disclosing identity validation device that compares images).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include identity validation techniques as taught by Moiyallah in the system of Ma in view of Gorman, because one of ordinary skill in the art at the time the invention was filed would have 

Concerning claim 2, Ma in view of Gorman and Moiyallah discloses the ecosystem of claim 1, further comprising a web platform including a graphical user interactive interface accessible through said computing device (Ma, [106], making use of GUI). 
Concerning claim 3, Ma in view of Gorman and Moiyallah  discloses the ecosystem of claim 1, wherein said initiatives tracking device tracks sub-innovations for an innovation by removing one or more elements or attributes from said innovation such that said sub-innovations have at least one element reduced from said innovation and results in a tangible product that is different from said innovation in at least one of a physical property, a chemical property, and a biological property (Ma, [99], variation in the innovation can spur changes in the root idea graph, such as been removing of a concept; Ma discloses the ability to permute the inventions to discover offshoots of the original innovations.  The exact subject type of the attribute changed, added or removed is merely non-function descriptive material in view of the scope of the claim). 
Concerning claim 4, Ma in view of Gorman and Moiyallah  discloses the ecosystem of claim 1, wherein said initiatives tracking device tracks sub-innovations for an innovation by adding dissimilar and unrelated attributes or elements with said innovation such that said sub-innovations have at least one element or attribute added to said innovation and results in a tangible product that is different from said innovation in at least one of a physical property, a chemical property, and a biological property (Ma, [99] and [103], variation in the innovation can spur changes in the root idea graph such as a combination that is significantly different from the 
Concerning claim 5, Ma in view of Gorman and Moiyallah  discloses the e ecosystem of claim 1, wherein said initiatives tracking device tracks sub-innovations for an innovation by copying attributes or elements of said innovation and making alterations into it to result in a sub-innovation that is different from said innovation in at least one of a physical property, a chemical property, and a biological property (Ma, [99], variation in the innovation can spur changes in the root idea graph, by copying elements from one branch and merging with variation elsewhere. Ma discloses the ability to permute the inventions to discover offshoots of the original innovations.  The exact subject type of the attribute changed, added or removed is merely non-function descriptive material in view of the scope of the claim). 
Concerning claim 6, Ma in view of Gorman and Moiyallah  discloses the ecosystem of claim 1, wherein said initiatives tracking device tracks sub-innovations for an innovation by eliminating attributes or elements of said innovation and rearranging them to result in a sub-innovation that is different from said innovation in at least one of a physical property, a chemical property, and a biological property, and wherein the rearrangement is of a physical or a chemical type such that a physical rearrangement results in a different physical product from said innovation and a chemical rearrangement results in a different molecule or compound from said innovation (Ma, [99], variation in the innovation can spur changes in the root idea graph, or form new ideas. Ma discloses the ability to permute the inventions to discover offshoots of the original innovations.  The exact subject type of the attribute changed, added or removed is merely non-function descriptive material in view of the scope of the claim). 
Concerning claim 7, Ma in view of Gorman and Moiyallah discloses the ecosystem of claim 1, wherein said memory device is configured to store programmed instructions that perform defined tasks of elimination, unification, and rearrangement within one or more attributes or elements of an innovation to derive a plurality of sub-innovations ((Ma, [99], variation in the innovation can spur changes in the root idea graph, or form new ideas.  Afterwards, the system adds the resulting discovery as a new branch of the idea graph). 
Concerning claim 8, Ma in view of Gorman and Moiyallah  discloses the ecosystem of claim 7, wherein the derived sub-innovations include a first sub-innovation derived from said innovation based on a first similarity relationship and a second sub-innovation derived from said first sub-innovation based on a second similarity relationship, wherein said first similarity relationship and said second similarity relationship are different, wherein said derived sub-innovations further including a third sub-innovation derived from said second sub-innovation based on a third similarity relationship between said second sub-innovation and said third sub-innovation such that said third similarity relationship is different from the first and second similarity relationships, and wherein said innovation, said first sub-innovation, said second sub-innovation, and said third sub-innovation are non-obvious and novel among themselves (Ma, [99-100], describing the idea/patent formation as discussed above which Ma discusses enables the formation of dynamic patent pools). 
Concerning claim 9, Ma in view of Gorman and Moiyallah  discloses the ecosystem of claim 8, further comprising a mapping system that develops an initiatives digital map including said innovation and said sub-innovations along with their similarity relationships to define relationship trends (Ma, [175-177]], i.e., disruption maps). 
Concerning claim 10, Ma in view of Gorman and Moiyallah discloses the ecosystem of claim 1, wherein said processing circuit is configured to track said innovations from said external system not belonging to or integrated with said computing device by reading said distributed ledgers privately accessible by said computing device (Ma, [70], i.e., collaboration across enterprises). 
Concerning claim 11, Ma in view of Gorman and Moiyallah discloses the ecosystem of claim 10, wherein said processing circuit is further configured to develop one or more sub-innovations of said innovations using a set of computer-controlled operations, and wherein said processing circuit is configured to track said one or more sub-innovations by reading said distributed ledgers associated with said plurality of computing terminals (Ma, [105], permits monitoring and tracking). 
Concerning claim 12, Ma in view of Gorman and Moiyallah  discloses the  ecosystem of claim 11, wherein said set of computer-controlled operations is configured to change configurations of said innovations in at least one of attributes or elements such that resulting sub-innovations are different from said innovations in at least a category comprising any of a physical property, a chemical property, and a biological property, and wherein respective sub-innovations are derived by any of eliminating, unifying, or rearranging attributes or elements in said respective innovations (Ma, [103], significant diversion from main concept). 
Concerning claim 13, Ma in view of Gorman and Moiyallah  discloses the ecosystem of claim 12, wherein each innovation and its respective sub-innovations are defined through a computer executable data structure stored in the form of a computer executable file such that said computer executable data structure associates a digital relationship between an innovation and its 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIPHANY DICKERSON whose telephone number is (571)270-7048.  The examiner can normally be reached on Monday-Thursday 10:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.